Exhibit 10.1

 

AIRCRAFT PURCHASE AGREEMENT

 

Dated as of the 11 day of August, 2017

 

between

 

ME Aviation Services, LLC

 

as Seller,

 

and

 

Tempus Applied Solutions Holdings, Inc.

 

as Purchaser,

 

concerning six (6) Lockheed Corporation model L-1011 Tristar aircraft bearing

 

United States registration marks

 

N304CS

N405CS

N309CS

N705CS

N507CS

N703CS

 

and

 

manufacturer’s serial numbers

 

1157

1164

1165

1174

1186

1188

 

 

 

 

AIRCRAFT PURCHASE AGREEMENT

 

This AIRCRAFT PURCHASE AGREEMENT (this “Agreement”) is made and entered into as
of the __11th__ day of August, 2017 (the “Effective Date”), by and between
Tempus Applied Solutions Holdings, Inc., having its office at471 McLaws Circle,
Suite A, Williamsburg, VA 23185, The United States of America, and/or its
assigns (“Purchaser”), and ME Aviation Services LLC, having its registered
offices at 3033 5th Avenue, Suite 227, San Diego, CA 92103 (“Seller”).

 

W I T N E S S E T H:

 

WHEREAS, Seller owns each Aircraft described and referred to herein;

 

WHEREAS, Purchaser desires to purchase each Aircraft from Seller.

 

NOW, THEREFORE, in consideration of these premises and the mutual covenants and
agreements herein contained, the Parties agree as follows:

 

ARTICLE I. DEFINITIONS

 

1.1The following terms shall have the following meanings for all purposes of
this Agreement:

 

“Aircraft” means (i) those certain Lockheed Corporation model L-1011 Tristar
aircraft bearing the respective United States registration marks and
manufacturer’s serial numbers more particularly described in Exhibit A attached
hereto (each, an “Airframe”), together with the turbofan aircraft engines,
bearing the respective manufacturer’s and model information, and serial numbers
as more particularly described in Exhibit A attached hereto (each, an “Engine”),
and the installed Auxiliary Power Units, bearing the respective manufacturer’s
serial numbers more particularly described in Exhibit A attached hereto (each,
an “APU”) (ii) all appurtenances, appliances, parts, avionics, instruments,
components, accessions and furnishings pertaining thereto, (iii) loose
equipment, accessories and other items, if any, specifically included on the
Aircraft Specification or the Inventory Listing, and (iv) all Aircraft
Documents.

 

“Aircraft Documents” means all documents and records relating to or required to
be maintained with respect to an Aircraft, of any kind or nature, including,
without limitation, all airframe, engine, and accessory logbooks, manuals,
flight records, weight and balance manuals, tags, technical records,
traceability records, task cards, information, overhaul records, maintenance
records, maintenance contracts, computerized maintenance programs, airframe and
aircraft component warranties and service plans (if any), engine warranties and
service plans (if any), auxiliary power unit warranties and service plans (if
any), avionics warranties and service plans (if any), wiring diagrams, drawings
and data. “Aircraft Documents” shall not include any flight logs or records
containing Seller’s confidential or proprietary information unrelated to the
physical condition or maintenance of an Aircraft, including passenger manifests,
pilot assignments or financial, tax or accounting records.

 

“Aircraft Protocol” means the official English language text of the Protocol to
the Convention on International Interests in Mobile Equipment on Matters
Specific to Aircraft Equipment, adopted on 16 November 2001, at a diplomatic
conference in Cape Town, South Africa.

 

“Aircraft Specification” means the Aircraft Specification set forth in Exhibit A
attached hereto.

 



 2 

 

 

“Business Day” means a day on which banks are open for general business in
London and New York.

 

“Cape Town Convention” means, collectively, the Convention and the Aircraft
Protocol.

 

“Closing” means the consummation of the purchase and sale transaction of the
Aircraft contemplated by this Agreement.

 

“Closing Date” means the date the Closing occurs.

 

“Contract of Sale” has the meaning given to it in the Convention.

 

“Convention” means the official English language text of the Convention on
International Interests in Mobile Equipment, adopted on 16 November 2001, at a
diplomatic conference in Cape Town, South Africa.

 

“Damage” means, in relation to an Aircraft, damage that requires a major repair
within the definition of Appendix A or Appendix B of the FAR’s, Part 43, or the
completion of an FAA Form 337, or for which an insurance claim is filed by
Seller.

 

“Delivery Location” means Bruntingthorpe Aerodrome, Lutterworth, LE17 5QS,
England or such other location in the United Kingdom as Purchaser, acting
reasonably, may elect and to which Seller, acting reasonably, may consent.

 

“Delivery Receipt” means an Aircraft Delivery Receipt in the form of Exhibit D
attached hereto.

 

“Escrow Agent” means Insured Aircraft Title Service, Inc., 4848 SW 36th Street,
Oklahoma City, 73179, The United States of America.

 

“FAA” means the United States Federal Aviation Administration.

 

“FAA Bill of Sale” means an AC Form 8050-2 Aircraft Bill of Sale.

 

“FAR’s” means the Federal Aviation Regulations, as amended from time to time.

 

“Inspections” means Purchaser’s pre-purchase inspection of an Aircraft in
accordance with Sections 3.2 and 3.4 hereof.

  

“Inspection Workscope” means those tests and inspections described on Exhibit B
attached hereto.

 

“Inspection Facility” means the facilities at the Delivery Location.

 

“International Interest” has the meaning given to it in the Convention.

 



 3 

 

 

“International Registry” means the international registry located in Dublin,
Ireland, established pursuant to the Cape Town Convention.

 

“International Registry Procedures” means the official English language text of
the Procedures of the International Registry issued by the supervisory authority
thereof pursuant to the Cape Town Convention.

 

“International Registry Regulations” means the official English language text of
the Regulations of the International Registry issued by the supervisory
authority thereof pursuant to the Cape Town Convention.

 

“Inventory Listing” means an inventory of parts, loose equipment, engine covers,
tool kits, and spares, if any, pertaining to an Airframe, Engine and/or APU to
be prepared jointly by Purchaser and Seller during the Inspection as more
particularly set out in Exhibit F.

 

“Lien” means any lien, mortgage, security interest, lease or other charge or
encumbrance or claim or right of others, including, without limitation, rights
of others under any engine or parts interchange, loan, lease, or pooling
agreement and any International Interests.

 

“Parties” means the parties to this Agreement.

 

“Purchase Price” means the amount of Three Million Five Hundred Thousand and
00/100 United States Dollars (US$3,500,000.00), represented by the Shares.

 

“Report” means the report of discrepancies prepared by the Inspection Facility
in connection with the Inspection.

 

“Shares” means [6,730,770] shares of the authorized share capital of Tempus
Applied Solutions Holdings, Inc.

 

“Share Transfer Forms” means share transfer forms in respect of the transfer of
title to the Shares.

 

“Technical Acceptance Letter” means a Technical Acceptance Letter in the form of
Exhibit C attached hereto.

 

“Warranty Bill of Sale” means a Warranty Bill of Sale for each Aircraft in the
form of Exhibit E attached hereto executed by Seller in favor of Purchaser (or
Purchaser’s designee).

 

ARTICLE II. AGREEMENT TO BUY AND SELL

 

2.1Agreement. For and in consideration of the Purchase Price, on the Closing
Date, Seller shall sell and deliver each Aircraft to Purchaser, and Purchaser
shall purchase and accept delivery of each Aircraft from Seller, on and subject
to the terms and conditions set forth herein.

 

2.2Appointment of Escrow Agent. The Parties hereby agree to appoint the Escrow
Agent as document holder and stakeholder for the sale and purchase of each
Aircraft. Purchaser and Seller shall each pay one-half (½) of the Escrow Agent’s
fees and expenses.

 

2.3Share Transfer Forms. Prior to the Effective Date, Purchaser shall transfer
the Share Transfer Forms to the Escrow Agent. The Share Transfer Forms shall be
held by the Escrow Agent to Purchaser’s order and subject further to the terms
of this Agreement. Upon delivery by Purchaser to Seller of an executed Technical
Acceptance Letter in respect of each Aircraft pursuant to Section 3.4.1 or
Section 3.4.2, Escrow Agent shall release the Share Transfer Forms to Seller,
except as otherwise set forth herein, and such release shall constitute and in
all respects be deemed to satisfy Purchaser’s obligation to make payment of the
Purchase Price to Seller.

 



 4 

 

 

ARTICLE III. AIRCRAFT CONDITION AND INSPECTION

 

  3.1 Aircraft Condition. Unless otherwise agreed to by Purchaser, it shall be a
condition to Purchaser’s obligation to consummate the transaction contemplated
herein that each Aircraft shall be delivered in conformance with the following
conditions (collectively, the “Delivery Conditions”) on the Closing Date:

 

  3.1.1 with good and marketable title, free and clear of all Liens other than
Liens claimed by or through the Purchaser; and

 

3.1.2equipped as specified in the Aircraft Specification and in the same
condition as at the completion of the Inspection, normal wear and tear excepted;
and

 

3.1.3without further warranty or representation as to condition, as the Aircraft
are otherwise sold in an “As Is – Where Is” condition.

 

3.1.4Notwithstanding the foregoing, normal wear tear and cosmetic issues that do
not materially impair the performance of an Aircraft shall be deemed to satisfy
the Delivery Conditions.

 

3.2Pre-Purchase Inspection. Each Aircraft and Aircraft Documents shall be
subjected to a Pre-Purchase inspection to confirm that each Aircraft, its
Engines and APU conform the Delivery Conditions as set forth on the Inspection
Workscope (collectively, the “Inspections”). Provided, however, that the scope
of the Inspections may by modified during the performance of the Inspections
upon the recommendation of the Inspection Facility, with the consent of the
Parties, such consent not to be unreasonably withheld. Prior to the commencement
of the Inspections, Purchaser shall open a work order at the Inspection
Facility, and arrange for and pay the flat rate cost of the Inspections and
Purchaser shall cause to be delivered to Seller evidence of such payment in full
such that no lien may be asserted by the Inspection Facility against any
Aircraft for the flat rate cost of the Inspection. Purchaser and Seller shall
have the right to have a representative present at the Inspection Facility
during the Inspection.

 

3.3Inspection Location and Commencement. The Inspection of each Aircraft shall
be performed at the Inspection Facility. Within two (2) calendar days of the
Seller and Purchaser signing this Agreement, or such other mutually acceptable
date, Seller shall cause the delivery of each Aircraft and the Aircraft
Documents to the Inspection Facility for the Inspections.

 

3.4Technical Acceptance or Rejection. Within two (2) Business Days after
completion of the Inspection and receipt of the final written Report from the
Inspection Facility, Purchaser shall execute and deliver to Seller a Technical
Acceptance Letter, and shall therein indicate, at Purchaser’s sole discretion
and without any obligation:

 

3.4.1Purchaser’s Acceptance of an Aircraft. Purchaser’s acceptance of an
Aircraft in its condition “as is”; or

 



 5 

 

  

3.4.2Purchaser’s rejection of an Aircraft. Upon any rejection of an Aircraft,
regardless of the cause thereof, the Share Transfer Forms shall be returned by
the Escrow Agent to the Purchaser (unless Purchaser agrees otherwise in writing)
and thereafter neither Party shall have any further liability to the other.

 

Purchaser’s failure to deliver a Technical Acceptance Letter within two (2)
Business Days after completion of the Inspection and receipt of the final
written Report from the Inspection Facility shall be deemed a Purchaser’s
rejection of the relevant and all other Aircraft.

 

3.5Intentionally Omitted.

 

3.6Positioning of Aircraft for Delivery. After completion of the Inspection of
an Aircraft and until Closing in respect of that Aircraft or earlier termination
of this Agreement, Seller shall not operate that Aircraft for any purpose
whatsoever, provided, however, that Seller shall be permitted to fly that
Aircraft to the Delivery Location, if different from the Inspection Facility, as
required hereby and to minimize any potential loss or damage that may result
from any event or potential event of Force Majeure. Purchaser shall have the
right to have up to two (2) representatives present on that Aircraft during the
flight from the Inspection Facility to the Delivery Location.

 

ARTICLE IV. CLOSING PROCEDURES

 

4.1Pre-Closing Obligations. Within three (3) Business Days of Purchaser’s
acceptance of the Aircraft in accordance with Section 3.4.1 (which acceptance
shall, for the avoidance of doubt, in all respects be at Purchaser’s sole
discretion):

 

4.1.1Seller shall pre-position or cause to be pre-positioned with the Escrow
Agent:

 

4.1.1.1an undated, but otherwise fully executed, Warranty Bill of Sale in
respect of each Aircraft;

 

4.1.1.2an undated, but otherwise fully completed and executed FAA Bill of Sale
in respect of each Aircraft; and

 

4.1.1.3releases or terminations of all Liens, if any, affecting title to any
Aircraft or its Engines.

 

4.1.2Purchaser shall pre-position with the Escrow Agent:

 

4.1.2.1the Share Transfer Forms and Purchaser’s share of the Escrow Agent’s fees
and expenses.

 

THE PRE-POSITIONING OF ANY DOCUMENT OR THE SHARE TRANSFER FORMS WITH THE ESCROW
AGENT IS FOR THE CONVENIENCE OF THE PARTIES ONLY SO THAT THEY MAY BE RELEASED AT
THE ORAL OR WRITTEN DIRECTION OF THE DEPOSITING PARTIES FOLLOWING SATISFACTION
OF ANY CONDITIONS CONTAINED HEREIN, AND SHALL NOT BE CONSTRUED AS OR IMPLY
ACCEPTANCE OF ANY AIRCRAFT OR CONVEYANCE OF TITLE THERETO, WHICH MAY ONLY OCCUR
AS SPECIFICALLY PROVIDED IN THIS AGREEMENT.

 



 6 

 

 

4.2Conditions Precedent to Seller’s Obligations. Seller’s obligation to sell and
deliver an Aircraft to Purchaser on the Closing Date shall be subject to the
following conditions precedent:

 

4.2.1at the time of Closing, Purchaser shall not be in breach or default of any
of Purchaser’s obligations arising under this Agreement;

 

4.2.2at the time of Closing, all of Purchaser’s representations set forth in
Section 5.2 shall be true and accurate;

 

4.2.3prior to the Closing, Purchaser shall have delivered the items identified
in Section 4.1 required to be delivered by it;

 

4.2.4Purchaser’s obligations expressed in Section 7.23 shall have been complied
with;

 

4.2.5Purchaser shall have performed and complied with all of the terms,
conditions and covenants required by this Agreement to be performed or complied
with by it prior to or at the Closing; and

 

4.2.6Purchaser shall have positioned with the Escrow Agent the Share Transfer
Forms and Purchaser’s share of the Escrow Agent’s fees.

 

4.3Conditions Precedent to Purchaser’s Obligations. Purchaser’s obligation to
purchase and accept delivery of an Aircraft from Seller on the Closing Date
shall be subject to the following conditions precedent:

 

4.3.1at the time of Closing, Seller shall not be in breach or default of any of
Seller’s obligations arising under this Agreement;

 

4.3.2at the time of Closing, all of Seller’s representations set forth in
Section 5.1 shall be true and accurate as of the time of Closing;

 

4.3.3prior to the Closing, Seller shall have delivered the items identified in
Section 4.1 required to be delivered by it;

 

4.3.4       prior to the Closing, Seller shall have positioned the relevant
Aircraft at the Delivery Location;

 

4.3.6at the time of Closing, the relevant Aircraft shall be in the condition
required by Section 3.1 of this Agreement unless waived in whole or in part by
Purchaser in its sole discretion; and

 

4.3.7Seller’s obligations expressed in Section 7.23 shall have been complied
with.

 

4.4Closing. The Closing shall occur within three (3) Business Days after all of
the pre-closing obligations of the Parties under Section 4.1 have been
performed, provided all the conditions set forth in Section 4.2 and Section 4.3
have been performed, satisfied or waived. At the time of the Closing, the
Parties shall perform the following closing deliveries in the order presented,
all of which collectively shall constitute the Closing:

 

4.4.1the Parties shall confirm that all of the Aircraft are in position at the
Delivery Location;

 



 7 

 

 

4.4.2if not already done, Purchaser shall position with the Escrow Agent the
Share Transfer Forms, Purchaser’s share of the Escrow Agent’s escrow fees, and
any additional amounts as may be due from Purchaser to Seller or to the
Inspection Facility (if not already paid in full as confirmed by the Inspection
Facility prior to Closing);

 

4.4.3Seller shall simultaneously deliver possession of all of the Aircraft to
the Purchaser at the Delivery Location;

 

4.4.4subject to the terms of this Agreement, Purchaser shall accept delivery of
all of the Aircraft from Seller at the Delivery Location, and shall
simultaneously deliver to Seller a fully executed Delivery Receipt and either
(i) such federal, state, county, local or other domestic authority sales, use or
other similar taxes imposed on the sale, delivery or transfer of the Aircraft to
Purchaser as may be due from Purchaser and which Seller is required by
applicable law to collect, report and remit, or (i) a proper certificate of
Purchaser’s exemption from any such taxes; and

 

4.4.5Seller and Purchaser shall commence a conference call with Escrow Agent
during which:

 

4.4.5.1Escrow Agent shall confirm that the procedures set forth in Section 7.23
have been followed, that Priority Search Certificates from the International
Registry addressed to Purchaser indicate that there is no International Interest
registered on the International Registry with respect to any of the Aircraft and
that the FAA records indicate that there are no Liens on any of the Aircraft,
or, if there is, that Escrow Agent has been irrevocably authorized to discharge
the same, and, if applicable, has received executed Lien releases to file with
the applicable filing offices, each such action to occur contemporaneous with
Closing;

 

4.4.5.2Purchaser shall, concurrently with Seller’s instruction in Section
4.4.5.3, instruct the Escrow Agent to release the Share Transfer Forms to
Seller;

 

4.4.5.3Seller shall, concurrently with Purchaser’s instruction in Section
4.4.5.4, instruct the Escrow Agent to date and file any Lien releases with the
applicable filing offices and to date and deliver the FAA Bills of Sale and
Warranty Bills of Sale in respect of all of the Aircraft to Purchaser, which
instruction Seller shall confirm to Escrow Agent is subject only to actual
receipt by Seller of the Share Transfer Forms and such items as identified in
Section 4.4.4 above. Seller’s obligations in this Section 4.4.5.3 shall be
subject to any instructions to the Escrow Agent by any lien holder but which
shall not in any event relieve Seller of its obligation to transfer that
Aircraft to Purchaser free and clear of Liens; and

 

4.4.5.4Purchaser and Seller shall authorize Escrow Agent, upon release of the
FAA Bills of Sale and Warranty Bills of Sale to Purchaser, to file the FAA Bills
of Sale with the FAA, and to register the Contract of Sale for all of the
Aircraft and Engines, on the International Registry as set forth in paragraph
7.23 below.

 

ARTICLE V. REPRESENTATIONS AND WARRANTIES

 

5.1Seller’s Representations and Warranties. Seller hereby represents and
warrants as follows:

 

5.1.1Seller is a limited liability company, duly organized, validly existing,
and in good standing; having the capacity to sue and be sued in its own name,
having full power, legal right and authority to carry on its business as
currently conducted, and to execute, deliver and perform the provisions of this
Agreement;

 



 8 

 

 

5.1.2the execution, delivery, and performance by Seller of this Agreement, and
the sale of each Aircraft, has been duly authorized by all necessary action on
behalf of Seller and do not conflict with or result in any breach of any of the
terms or constitute a default under any document, instrument, or agreement to
which Seller is a party;

 

5.1.3the person executing this Agreement on behalf of Seller has full power and
authority to do so;

 

5.1.4this Agreement constitutes the legal, valid and binding obligations of
Seller and is enforceable against Seller in accordance with its terms, except as
may be restricted, limited or delayed by applicable bankruptcy, insolvency,
fraudulent conveyance, reorganization, moratorium and similar laws affecting the
enforceability of contractual obligations and creditors’ rights generally and by
the application of equitable principles by courts of competent jurisdiction,
sitting at law or in equity;

 

5.1.5at the time of the Closing, Seller shall convey to Purchaser good and
marketable title to each Aircraft, free and clear of all Liens, except for any
Liens created by Purchaser, and Seller will warrant and defend such title
forever against all claims and demands whatsoever;

 

5.1.6Seller has paid (or as applicable has collected and remitted to the proper
taxing authorities) any and all taxes, fees, duties, penalties, charges,
invoices, and statements: (i) arising from any purchase, sale, delivery,
transfer, possessions, use, storage, operation, consumption, or registration of
each Aircraft prior to the Closing; or (ii) which, if not paid or collected and
remitted by Seller prior to Closing, could (as a result of the transactions
contemplated by this Agreement, with the passage of time, or otherwise) result
in a lien upon any of the assets acquired by Purchaser pursuant to this
Agreement, or otherwise result in liability of the Purchaser therefor to a
taxing authority or any other person or entity, regardless of whether any of the
foregoing are not yet due, due or past due, known or unknown to Seller or
Purchaser, or not yet imposed, levied or assessed against Seller or any of the
Aircraft;

 

5.1.7Seller has not entered into any agreement (other than this Agreement)
pursuant to which Seller is or may be contractually and/or legally obligated to
sell, lease, assign or otherwise transfer any of the Aircraft or any interest in
any of the Aircraft to any party other than Purchaser;

 

5.1.8Seller is not, and at the time of Closing will not be, (i) a person, (ii) a
person controlling or controlled by an individual or entity, (iii) a person with
a beneficial interest in an entity, or (iv) an agent for an individual or
entity, any of which is named on the Office of Foreign Asset Control (“OFAC”)
Specially Designated Nationals and Blocked Persons list (the “SDN List”), nor is
it prohibited from consummating the transactions contemplated hereunder because
of any of the OFAC Sanction Programs, and

 

5.1.9The Seller is an “accredited investor” as defined in Rule 501(a) under the
Securities Act of 1933, as amended (the “Securities Act”). The Shares to be
transferred to Seller pursuant to the Share Transfer Forms will be “restricted
securities” as defined in Rule 144(a) under the Securities Act, and have not
been and will not be registered under the Securities Act of 1933, as amended,
and may not be offered or sold in the United States absent registration or an
applicable exemption from registration requirements. The stock certificate(s)
representing the Shares shall be appropriately legended to reflect such
restriction.

 



 9 

 

 

5.2Purchaser’s Representations and Warranties. Purchaser hereby represents and
warrants as follows:

 

5.2.1Purchaser is a limited liability company duly organized, validly existing,
and in good standing, having the capacity to sue and be sued in its own name,
having full power, legal right and authority to carry on its business as
currently conducted, and to execute, deliver and perform the provisions of this
Agreement;

 

5.2.2the execution, delivery, and performance by Purchaser of this Agreement,
and the acquisition of each Aircraft, has been duly authorized by all necessary
action on behalf of Purchaser and do not conflict with or result in any breach
of any of the terms or constitute a default under any document, instrument, or
agreement to which Purchaser is a party;

 

5.2.3the person executing this Agreement on behalf of Purchaser has full power
and authority to do so;

 

5.2.4this Agreement constitutes the legal, valid and binding obligations of
Purchaser and is enforceable against Purchaser in accordance with its terms,
except as may be restricted, limited or delayed by applicable bankruptcy,
insolvency, fraudulent conveyance, reorganization, moratorium and similar laws
affecting the enforceability of contractual obligations and creditors’ rights
generally and by the application of equitable principles by courts of competent
jurisdiction, sitting at law or in equity; and

 

5.2.5Purchaser is not, and at the time of Closing will not be, (i) a person,
(ii) a person controlling or controlled by an individual or entity, (iii) a
person with a beneficial interest in an entity, or (iv) an agent for an
individual or entity, any of which is named on the OFAC SDN List, nor is it
prohibited from consummating the transactions contemplated hereunder because of
any of the OFAC Sanction Programs.

 

ARTICLE VI. DISCLAIMER

 

6.1DISCLAIMER AND LIMITATION OF LIABILITY. EXCEPT AS TO TITLE AND FREEDOM FROM
LIENS OR ENCUMBRANCES, EACH AIRCRAFT AND EACH PART THEREOF IS BEING SOLD AND
DELIVERED TO PURCHASER IN “AS IS, WHERE IS, WITH ALL FAULTS” CONDITION AT TIME
OF DELIVERY, WITHOUT ANY REPRESENTATION, WARRANTY OR GUARANTY OF ANY KIND BEING
MADE OR GIVEN BY SELLER, ITS SHAREHOLDERS. DIRECTORS, MEMBERS, MANAGERS,
OFFICERS, AGENTS, EMPLOYEES, ATTORNEYS OR ASSIGNS, EXPRESS OR IMPLIED, ARISING
BY LAW OR OTHERWISE AND SELLER DISCLAIMS ALL EXPRESS OR IMPLIED WARRANTIES
WHETHER ARISING IN LAW, IN EQUITY, IN CONTRACT, OR IN TORT, INCLUDING, WITHOUT
LIMITATION, ANY IMPLIED WARRANTY OF MERCHANTABILITY, AIRWORTHINESS, DESIGN,
CONDITION, OR FITNESS FOR A PARTICULAR USE. PURCHASER HEREBY WAIVES, RELEASES
AND RENOUNCES ANY CLAIM (INCLUDING, WITHOUT LIMITATION, INCIDENTAL OR
CONSEQUENTIAL DAMAGES) OR EXPENSE CAUSED BY AN AIRCRAFT OR BY PURCHASER’S LOSS
OF USE THEREOF FOR ANY REASON WHATSOEVER, EXCEPT FOR ANY CLAIM ARISING OUT OF
SELLER’S COVENANT OF TITLE AND FREEDOM FROM LIENS OR ENCUMBRANCES. WITHOUT
LIMITING THE GENERALITY OF THE FOREGOING, SELLER SHALL NOT BE LIABLE OR
RESPONSIBLE TO PURCHASER FOR ANY DEFECTS, EITHER PATENT OR LATENT IN AN
AIRCRAFT, OR FOR ANY DIRECT OR INDIRECT DAMAGE TO PERSONS OR PROPERTIES
RESULTING THEREFROM OR FOR PURCHASER’S LOSS OF USE OF OR A DIMINUTION IN VALUE
OF THE AIRCRAFT OR FOR ANY INTERRUPTION IN PURCHASER’S BUSINESS CAUSED BY
PURCHASER’S INABILITY TO USE AN AIRCRAFT FOR ANY REASON WHATSOEVER.

 



 10 

 

 

6.2UNDER NO CIRCUMSTANCES SHALL EITHER PARTY BE LIABLE FOR LOST PROFITS, LOSS OF
BUSINESS, LOSS OF USE OR ANY OTHER INCIDENTAL, INDIRECT, CONSEQUENTIAL OR
SPECIAL DAMAGES ARISING OUT OF OR RELATED TO THE CONSUMMATION OF THE
TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT OR ANY DELAY IN CONSUMMATION OF THE
TRANSACTIONS CONTEMPLATED HEREBY, AND EACH PARTY HEREBY WAIVES ANY RIGHT IT MAY
HAVE TO SUCH DAMAGES.

 

ARTICLE VII. MISCELLANEOUS

 

7.1Taxes. Purchaser shall bear (and shall indemnify Seller for and against) all
sales, use, and other similar taxes that may be imposed by any federal, state,
county, local, or other governmental authority as a result of the sale,
delivery, or transfer of each Aircraft to Purchaser, except for any taxes
imposed on or measured by Seller’s income.

 

7.2Warranties and Maintenance Program Contracts. To the extent that any
warranties and service plans from manufacturers, prior owners of each Aircraft,
service providers or suppliers with respect to each Aircraft are still in effect
and are assignable, all rights under such warranties and service plans are
hereby assigned and transferred to Purchaser effective at the time of the
Closing. Seller shall assist Purchaser in maintaining continuity of and
transferring any such warranties and service plans, and shall execute whatever
documents or agreements may be reasonably necessary or convenient to vest all
rights under such warranties and service plans in Purchaser and to permit
Purchaser to assert or process claims thereunder. All fees and costs of such
transfers shall be paid by Purchaser. Without limiting the generality of the
foregoing, effective upon the Closing, Seller hereby assigns to Purchaser:

 

7.2.1all rights to enforce or compel performance under any such warranty or
service plan;

 

7.2.2all rights to receive any services, property, or moneys accruing or
becoming due after the Closing Date pursuant to any such warranty or service
plan, and to receive proceeds of any indemnity, guaranty, or collateral security
with respect to any such warranty or service plan; and

 

7.2.3all claims for damages arising out of or for breach or default under any
such warranty or service plan, and all rights to exercise any remedy for breach
or default under any such warranty or service plan that may be available under
such warranty or service plan, at law, or in equity.

 

7.2.4Notwithstanding the foregoing provisions, Seller represents to Purchaser
that Aircraft have been maintained in storage pursuant to a manufacturers’
approved Maintenance Storage Program, and will be delivered in conformity with
such program. There are no other Maintenance Program Contracts or Warranties in
place with respect to the Aircraft, to the best of Seller’s information and
belief.

 



 11 

 

 

7.3Intentionally Omitted. .

 

7.4Risk of Loss, Damage or Destruction of Aircraft.

 

7.4.1Risk of Loss. Title to, and risk of loss, injury, destruction or damage to
each Aircraft, shall pass from Seller to Purchaser at the time that (i) the
Share Transfer Forms are released to Seller, and (ii) the FAA Bills of Sale and
Warranty Bills of Sale are released to Purchaser, and (iii) Seller delivers
possession of each Aircraft to Purchaser.

 

7.4.2Destruction or Damage. Notwithstanding any contrary provision of this
Agreement, if at any time prior to the Delivery an Aircraft is destroyed or
damaged, the Share Transfer Forms shall immediately be refunded to Purchaser,
Seller shall reimburse Purchaser the sums expended by Purchaser in connection
with the Inspection, if any, and any documented out of pocket costs expended by
Purchaser in connection with the transactions contemplated hereby, and this
Agreement shall terminate and be of no further force or effect. For purposes of
this Section 7.4.2 the word “damaged” shall mean if (i) the total costs of
properly repairing such damage prior to Closing, as determined by the Inspection
Facility, would exceed the sum of US$50,000.00 or take more than thirty (30)
calendar days to repair, or (ii) such damage if properly repaired would, in the
sole opinion of Purchaser, adversely affect the value or marketability of that
Aircraft, or (iii) after repair, such damage will result in operational
limitations or adverse changes to the inspection or maintenance program for that
Aircraft.

 

7.5Default.

 

7.5.1Seller’s Default. This Agreement may be terminated by Purchaser in the
event of a breach by Seller of any provision of this Agreement which breach is
not cured within five (5) Business Days of the delivery to Seller of written
notice thereof from Purchaser or which breach by its nature cannot be cured
prior to Closing. If Purchaser elects to terminate this Agreement under this
Section 7.5.1, the Share Transfer Forms shall be immediately returned to
Purchaser, Seller shall reimburse Purchaser upon Purchaser’s demand for the
reasonable and documented out of pocket costs paid by Purchaser in connection
with the Inspections and this transaction, and this Agreement shall be of no
further force or effect. Purchaser acknowledges and represents that the
above-referenced damages and reimbursements are a reasonable estimate of the
damages that would be incurred by Purchaser in the event Seller defaults on
Seller’s obligations under this Agreement. Purchaser’s rights to receive the
above-referenced amounts shall be the sole and exclusive remedies available to
Purchaser in the event Seller defaults on Seller’s obligations under this
Agreement, and Purchaser waives any other remedies that may be available to
Purchaser at law or in equity.

 

7.5.2Purchaser’s Default. This Agreement may be terminated by Seller in the
event of a breach by Purchaser of any provision of this Agreement which breach
is not cured within five (5) Business Days of the delivery to Purchaser of
written notice thereof from Seller or which breach by its nature cannot be cured
prior to Closing. If Seller elects to terminate this Agreement under this
Section 7.5.2, Purchaser shall pay US$1,000.00 ( One Thousand U.S. Dollars) (the
“LD Amount”) to Seller as liquidated damages, Purchaser shall pay to the
Inspection Facility any unpaid costs of the Inspections, and this Agreement
shall be of no further force or effect. Seller acknowledges and represents that
the liquidated damages amount provided for in this Section 7.5.2 is a reasonable
estimate of the damages that would be incurred by Seller in the event Purchaser
defaults on Purchaser’s obligations under this Agreement. Seller’s right to
receive the LD Amount as liquidated damages and to require Purchaser to make
payment to the Inspection Facility for any unpaid Inspection costs shall be the
sole and exclusive remedies available to Seller in the event Purchaser defaults
on Purchaser’s obligations under this Agreement, and Seller waives any other
remedies that may be available to Seller at law or in equity.

 



 12 

 

 

7.6Force Majeure. The term “Force Majeure” means any cause beyond a Party’s
reasonable control that prevents a Party from meeting its obligations under this
Agreement, including, but not limited to, acts of God or the public enemy, acts
of terrorism, war or other outbreak of hostilities, civil commotion, strikes,
lockouts, and labor disputes (but excludes events described in Section 7.4.2,
the remedies for of which are described therein). A Party shall promptly notify
the other Party that it will be unable to perform its obligations hereunder due
to a Force Majeure. In such event, the time for such Party’s performance shall
be extended for the pendency of such event, provided, however, that should such
non-performance extend beyond twenty (20) days, the unaffected Party may at its
option terminate this Agreement upon written notice to the other Party. In such
event, each Party shall pay its share of the Escrow Agent’s fees to the Escrow
Agent; and the Escrow Agent shall return the Share Transfer Forms to Purchaser.
Thereafter, neither Party shall have any obligation or liability to the other
with respect to the subject matter of this Agreement, except that Purchaser
shall remain liable for the cost of the Inspections (as a matter of
clarification, excluding the cost of any repairs or improvements made on an
Aircraft).

 

7.7Amendments. The provisions of this Agreement may not be waived, altered,
modified, amended, supplemented or terminated in any manner whatsoever except by
written instrument signed by both Parties hereto.

 

7.8Severability. Any provision of this Agreement that may be determined by
competent authority to be prohibited or unenforceable in any jurisdiction shall,
as to such jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof, and any
such prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction.

 

7.9Assignment. This Agreement may not be assigned by any Party without the prior
written consent of the other Party; provided that Purchaser shall have the right
to assign this Agreement to an owner trustee(s) of a trust(s) established for
registration purposes, or to an entity owned, controlled, or affiliated with
Purchaser.

 

7.10Successor and Assigns. This Agreement shall inure to the benefit of and be
binding upon each of the Parties hereto and their respective successors and
permitted assigns.

 

7.11Headings and References. The division of this Agreement into sections, and
the insertion of headings, are for convenience of reference only and shall not
affect the construction or interpretation of this Agreement.

 

7.12Counterparts. This Agreement may be fully executed in two or more
counterparts by each of the Parties hereto, such counterparts together
constituting but one and the same instrument. Such counterparts may be exchanged
via facsimile or other electronic transmission.

 



 13 

 

 

7.13Notices. All communications, declarations, demands, consents, directions,
approvals, instructions, requests and notices required or permitted by this
Agreement shall be in writing and shall be deemed to have been duly given or
made when delivered personally or transmitted electronically by facsimile or
email, receipt acknowledged, or in the case of documented overnight delivery
service or registered or certified mail, return receipt requested, delivery
charge or postage prepaid, on the date shown on the receipt therefor, in each
case at the address set forth below:

 

  If to Purchaser: Tempus Applied Solutions Holdings, Inc.     471 McLaws
Circle, Suite A, Williamsburg, VA 23185, The United States of America     Attn:
Mr Scott Terry     E-Mail: sterry@tempus-as.com         With copies to: Groom &
Cave, LLP     1570 The Alameda, Suite 100     San Jose, California 95126    
Attn: Timothy H. Hopkins, Esq.     Phone: (408)-286-3300     E-Mail:
thopkins@groomandcave.com         If to Seller: ME Aviation Services, LLC    
3033 5th Avenue, Suite 227     San Diego, CA 92103     Attn: Johan Claasen    
Phone:     E-Mail: johan@claasengroup.com         With a copy to: Davis & Boyd,
LLC     1110 London St., Suite 201     Myrtle Beach, SC 29577     Attention:
Reese R. Boyd III, Esq.     Phone: 843-839-9800     E-mail:
reese@davisboydlaw.com

  

7.15Attorney Fees. In the event it becomes necessary to enforce the terms of
this Agreement by litigation or otherwise, the prevailing Party shall be
entitled to recover its reasonable attorney fees and court costs, including any
such fees or costs arising from subsequent appeals and efforts to execute on any
judgment.

 

7.16Non-Waiver. Any failure at any time of either Party to enforce any provision
of this Agreement shall not constitute a waiver of such provision or prejudice
the right of such Party to enforce such provision at any subsequent time.

 

7.17Entire Agreement. The Parties agree that the terms and conditions of this
Agreement constitute the entire agreement between the Parties with respect to
the subject matter hereof. This Agreement supersedes all prior agreements
between the Parties, express or implied including, without limitation, any offer
to purchase or letter of intent.

 



 14 

 

 

7.18Transaction Costs and Expenses. Except as otherwise set forth herein, each
Party to this Agreement shall bear its own transaction costs and expenses,
including, without limitation, any brokers’ commissions and/or attorneys’ fees.
Purchaser and Seller shall each pay one-half (½) of Escrow Agent’s fees and
expenses relating to the transactions contemplated hereby.

 

7.19Survival. The representations, warranties, and indemnification obligations
of Purchaser and Seller, if any, shall survive the Closing in perpetuity;
provided, however, that any of the same pertaining to the condition of an
Aircraft, if any, shall terminate at Closing.

 

7.20Time is of the Essence. Time shall be of the essence for all events
contemplated hereunder.

 

7.21Further Assurances. Each of the Parties hereto covenants and agrees to
execute such other and further documents relating to the matters set forth
herein and to take or cause to be taken such other and further actions, as may
be reasonably necessary or appropriate to carry out the purposes and intent of
this Agreement, and to consummate the transactions contemplated hereby.

 

7.22Governing Law. This Agreement shall in all respects be governed by, and
construed in accordance with, the laws of the State of New York, including all
matters of construction, validity and performance, without giving effect to its
conflict of laws provisions. Each of the Parties irrevocably and
unconditionally: (a) agrees that any suit, action or legal proceeding arising
out of or relating to this Agreement shall be brought in the courts of the State
of Oklahoma, Oklahoma County or the United States District Court for the Western
District of Oklahoma located in Oklahoma City, Oklahoma; (b) consents to the
jurisdiction and court rules in Oklahoma and such federal district court; (c)
waives any objection which it may have to the laying of venue of any such suit,
action or proceeding in any of such courts.; and (d) agrees that service of any
court paper may be effected on such Party by mail, or in such other manner as
may be provided under applicable laws or court rules in Oklahoma and such
federal district court.

 

7.23Cape Town Convention.

 

7.23.1Prior to the closing, Purchaser shall become a “transacting user entity”
and Seller shall become a “transacting user entity” with the International
Registry. Each of Purchaser and Seller shall bear its own expense in doing so.

 

7.23.2Each Party shall provide to the other, as a condition to closing, evidence
that it has been approved by the International Registry as a “transacting user
entity” and has duly registered with, is authorized to make filings with and has
received all approvals from the International Registry, and has appointed an
“administrator” (as such term is defined and used in the International Registry
Procedures and International Registry Regulations).

 



 15 

 

 

7.23.3Each Party shall, as a condition to closing, authorize Escrow Agent to act
as, and shall designate Escrow Agent as, a “professional user entity” (as such
term is defined and used in the International Registry Procedures and
International Registry Regulations) to effect, amend, discharge and consent to
registrations with respect to an Aircraft (including the airframe and the
related engines) on its behalf. Neither Seller nor Purchaser shall revoke such
authorization until after the earlier to occur of (i) registration of a Contract
of Sale of an Aircraft with the International Registry following the Closing, or
(ii) termination of this Agreement in accordance with its terms. Without
Seller’s prior written consent, Purchaser and Purchaser’s lender shall not
effect or cause to effect a prospective International Interest on an Aircraft
(including the airframe and the related engines) and shall upon such
registration of any such prospective International Interest take all necessary
actions to discharge or cause to discharge such registration. Purchaser and
Purchaser’s lender understand and agree that in no event shall Seller authorize
the creation of any lien or other security interest to be created in an Aircraft
(including the airframe and the related engines) prior to title passing to
Purchaser.

 

7.23.4Purchaser and Seller shall cooperate to cause Escrow Agent, as a
professional user entity, to register a Contract of Sale of each Aircraft with
the International Registry immediately after title passing to Purchaser. Seller
and Purchaser each hereby expressly consents to the registration of the
International Interest arising from the Contract of Sale with respect to each
Aircraft (including the airframe and related engines).

 

7.23.5Immediately prior to Closing, the Escrow Agent shall obtain a Priority
Search Certificate (as such term is defined and used in the International
Registry Procedures and the International Registry Regulations) from the
International Registry with respect to each Aircraft (including the airframe and
related engines) confirming that no prior International Interest exists that
will not be otherwise discharged at Closing with respect to each Aircraft
(including the relevant Airframe and related Engines). Any Priority Search
Certificate obtained by the Escrow Agent from the International Registry with
respect to an Aircraft shall identify the Purchaser and the Seller as having the
benefit of the search.

  

[SIGNATURES APPEAR ON FOLLOWING PAGE]

 

 16 

 

 

IN WITNESS WHEREOF, the undersigned Parties have caused this Aircraft Purchase
Agreement to be executed, delivered and effective as of the date first above
written.

 

  Seller:         ME Aviation Services, LLC,         By:             Name: Johan
Claasen   Title: CEO         Purchaser:         Tempus Applied Solutions
Holdings, Inc.,         By:           Name: Mr Scott Terry   Title: Authorised
Signatory

  

CONSENT AND JOINDER OF ESCROW AGENT

 

Purchaser and Seller have appointed the Escrow Agent as document holder and
stakeholder for the sale and purchase of each Aircraft, and the Escrow Agent
accepts such appointment for and in consideration of escrow fees set out below.
The Parties acknowledge that the Escrow Agent is acting as a document holder and
stakeholder only, its duties being purely ministerial, at their request and for
their convenience, that in such role the Escrow Agent shall not be deemed to be
the agent or trustee for either of the Parties, and that the Escrow Agent shall
not be liable to either of the Parties for any act or omission done in good
faith unless it involves willful misconduct or gross negligence on its part.
Escrow Agent confirms that the Share Transfer Forms are being held exclusively
with respect to the sale of the Aircraft by Seller to Purchaser as contemplated
by this Agreement and for no other transaction and no other person and to treat
the Share Transfer Forms solely as Purchaser may direct in writing.

 

The undersigned does hereby consent to and join in the foregoing Agreement,
hereby agreeing to act as the Escrow Agent and to perform and discharge all of
the duties and obligations of the Escrow Agent as set forth in such Agreement
strictly in accordance with the terms thereof.

 

The Escrow Fees shall be a total of US$[●], and Purchaser and Seller shall each
be responsible for one-half (1/2) of said total.

  

Executed and delivered this ___ day of August, 2017.

 

  Escrow Agent:         Insured Aircraft Title Service, Inc.         By:        
  Name:   [●]           Title:   [●]

 



 17 

 

 

Exhibit A

 

AIRCRAFT SPECIFICATION

 

DESCRIPTION

  AIRCRAFT 1  AIRCRAFT 2  AIRCRAFT 3  AIRCRAFT 4  AIRCRAFT 5  AIRCRAFT 6
Registered Owner  Aero Airtanker 1 LLC  Aero Airtanker 2 LLC  Aero Airtanker 4
LLC  Aero Airtanker 3 LLC  Aero Airmed 1 LLC  Aero Airtrans 1 LLC General
Description  Lockheed L-1011 TriStar  Lockheed L-1011 TriStar  Lockheed L-1011
TriStar  Lockheed L-1011 TriStar  Lockheed L-1011 TriStar  Lockheed L-1011
TriStar Registration  N304CS  N405CS  N309CS  N705CS
  N507CS  N703CS
Year of Manufacture                   Airframe Serial Number  1157  1164  1165 
1174  1186  1188 Engine 1 Description  RB211-524B  RB211-524B  RB211-524B 
RB211-524B  RB211-524B  RB211-524B Engine 2 Description  RB211-524B  RB211-524B 
RB211-524B  RB211-524B  RB211-524B  RB211-524B Engine 3 Description  RB211-524B 
RB211-524B  RB211-524B  RB211-524B  RB211-524B  RB211-524B Engine 1 Serial
Number  14618  14751  14711  14752  14603  14769 Engine 2 Serial Number  14744 
14746  14799  14712  14622  14754 Engine 3 Serial Number  14801  14855  14604 
14630  14800  14804 APU Description                   APU Serial Number
  55276
  55371  55214  55373  55376  860378

 

 18 

 

 

Exhibit B

 

INSPECTION WORKSCOPE

 

The following terms shall govern the Pre-Purchase Inspection as set forth and
provided for in Sections 3.2, 3.2, and 3.4:

 

(A) Purchaser, or Purchaser’s designated agent for performance of the
Inspection, shall have full and unfettered access to the Aircraft. As necessary
to accomplish the inspection, Purchaser may remove or open all necessary
inspection plates, access doors, fairing, and cowling, as reasonably necessary
to observer and/or assess all essential aircraft systems, and specifically, the
following systems and/or Aircraft components:

 

(1) Skin—for deterioration, distortion, evidence of failure, or defective or
insecure attachment of fittings.

 

(2) Systems and components—for improper installation, apparent defects, and
unsatisfactory operation.

 

(3) Envelope, gas bags, ballast tanks, and related parts—for poor condition.

 

(4) Cabin and Cockpit Group:

 

(a) Generally—for uncleanliness and loose equipment that might foul the
controls.

 

(b) Seats and safety belts—for poor condition and apparent defects.

 

(c) Windows and windshields—for deterioration and breakage.

 

(d) Instruments—for poor condition, mounting, marking, and (where practicable)
improper operation.

 

(e) Flight and engine controls—for improper installation and improper operation.

 

(f) Batteries—for improper installation and improper charge.

 

(g) All systems—for improper installation, poor general condition, apparent and
obvious defects, and insecurity of attachment.

 

(5) Engine and Nacelle Group:

 

(a) Engine section—for visual evidence of excessive oil, fuel, or hydraulic
leaks, and sources of such leaks.

 

(b) Studs and nuts—for improper torqueing and obvious defects.

 



 19 

 

 

(c) Internal engine—for cylinder compression and for metal particles or foreign
matter on screens and sump drain plugs. If there is weak cylinder compression,
for improper internal condition and improper internal tolerances.

 

(d) Engine mount—for cracks, looseness of mounting, and looseness of engine to
mount.

 

(e) Flexible vibration dampeners—for poor condition and deterioration.

 

(f) Engine controls—for defects, improper travel, and improper safe tying.

 

(g) Lines, hoses, and clamps—for leaks, improper condition and looseness.

 

(h) Exhaust stacks—for cracks, defects, and improper attachment.

 

(i) Accessories—for apparent defects in security of mounting.

 

(j) All systems—for improper installation, poor general condition, defects, and
insecure attachment.

 

(k) Cowling—for cracks, and defects.

 

(6) Landing Gear Group:

 

(a) All units—for poor condition and insecurity of attachment.

 

(b) Shock absorbing devices—for improper oleo fluid level.

 

(c) Linkages, trusses, and members—for undue or excessive wear fatigue, and
distortion.

 

(d) Retracting and locking mechanism—for improper operation.

 

(e) Hydraulic lines—for leakage.

 

(f) Electrical system—for chafing and improper operation of switches.

 

(g) Wheels—for cracks, defects, and condition of bearings.

 

(h) Tires—for wear and cuts.

 

(i) Brakes—for improper adjustment.

 

(7) All components of the wing and center section assembly for poor general
condition, skin deterioration, distortion, evidence of failure, or insecurity of
attachment, including any anti-icing devices, for improper operation or obvious
defects.

 



 20 

 

 

(8) All components and systems that make up the complete empennage assembly for
poor general condition, skin deterioration, distortion, evidence of failure,
insecure attachment, improper component installation, and improper component
operation.

 

(9) Radio Group:

 

(a) Radio and electronic equipment—for improper installation and insecure
mounting.

 

(b) Wiring and conduits—for improper routing, insecure mounting, or obvious
defects.

 

(c) Bonding and shielding—for improper installation and poor condition.

 

(d) Antenna including trailing antenna—for poor condition, insecure mounting,
and improper operation.

 

(B)        Purchaser may otherwise inspect each installed miscellaneous item
that is not otherwise covered by the above listing for improper installation or
improper operation. However, and in NO CASE may Purchaser or Purchaser’s
agent(s) engage in any inspection procedure or undertaking which is destructive
in any manner to the aircraft, or from which it is not readily and immediately
capable of restoring the Aircraft to its prior and Pre-Inspection condition.

 

(C)       This Exhibit B / Inspection Workscope is intended only to identify
those Aircraft systems and components which Purchaser may review, assess, and/or
inspect as part of the Pre-Purchase Inspection. It is not intended as any
Representation or Warranty as to the condition or fitness of any Aircraft system
or component for any purpose, and does not in any way alter the terms of this
Aircraft Purchase Agreement which provide for the sale of the Aircraft in an
“AS-IS / WHERE-IS” Condition.

 

 

 

21



 

